Case 8:20-cv-01665-CEH-AAS Document 44 Filed 12/07/20 Page 1 of 6 PageID 388




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

JARRETT LAFLEUR, et al.,

      Plaintiffs,

v.                                                    Case No: 8:20-cv-1665-T-36AAS

STATE UNIVERSITY SYSTEM OF
FLORIDA, et al.,

      Defendants.
___________________________________/

                                       ORDER

      This matter comes before the Court on the Defendants' Motion to Stay

Discovery Pending Ruling on Dispositive Motion (Doc. 30), filed on October 19, 2020.

In the motion, Defendants request that discovery be stayed pending the Court’s ruling

on Defendants’ motion to dismiss and to strike. Plaintiff has filed a response in

opposition (Doc. 32). The Court, having considered the motion and being fully

advised in the premises, will deny Defendants’ Motion to Stay Discovery Pending

Ruling on Dispositive Motion.

                                  BACKGROUND

      This putative class action arises out of claims by students attending universities

in the State of Florida seeking a return of a portion of tuition and fees Plaintiffs paid

when the universities moved classes to online learning in response to the Novel

Coronavirus Disease 2019 (COVID-19). Doc. 15. Plaintiffs, Jarrett LaFleur, Amber

Grey, Lindsey Relue, Joshua Harkness, Stacey Lee Field, Nick Capps, and Alyssa
Case 8:20-cv-01665-CEH-AAS Document 44 Filed 12/07/20 Page 2 of 6 PageID 389




Coates (collectively “Plaintiffs”) are students enrolled at universities within the State

University System of Florida. Plaintiffs allege they did not receive the in-person

benefits and services they contracted and paid for when all the Florida universities

transitioned to remote online learning in Spring 2020 and canceled all events, clubs,

and organizations, due to the COVID-19 pandemic. Id. ¶¶ 3–5.

      Plaintiff LaFleur, on behalf of himself and other individuals similarly situated,

initiated this action against the Florida Board of Governors and the University of

South Florida on July 21, 2020. Doc. 1. On August 24, 2020, LaFleur and the other

six named Plaintiffs filed a five-count Amended Complaint, suing Defendants, State

University System of Florida, and Timothy M. Cerio, Richard Corcoran, Aubrey

Edge, Patricia Frost, H. Wayne Huizenga, Jr., Darlene Luccio Jordan, Sydney Kitson,

Charles H. Lydecker, Brian Lamb, Alan Levine, Ally Schneider, Steven M. Scott, Eric

Silagy, William Self, Kent Sermon, and Norman D. Tripp in their capacity as members

of the Board of Governors, alleging state and federal claims. Doc. 15. The Amended

Complaint asserts claims for breach of contract (Count I), violation of the Takings

Clause and due process under 42 U.S.C. § 1983 (Counts II and III), conversion (Count

IV), and common law unjust enrichment (Count V). Id. On October 1, 2020,

Defendants filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) and a motion

to strike the claims for punitive and treble damages. Doc. 20. Plaintiffs filed a response

in opposition. (Doc. 31).

      On October 19, 2020, Defendants filed the instant motion to stay (Doc. 30),

requesting the Court stay discovery until ruling on the pending motion to dismiss and
                                            2
Case 8:20-cv-01665-CEH-AAS Document 44 Filed 12/07/20 Page 3 of 6 PageID 390




to strike. Defendants argue a stay is warranted because of the significant burden and

expense on the parties and the Court that engaging in discovery causes where, as here,

Defendants’ motion raises potentially case-dispositive threshold legal issues, including

sovereign immunity. Id. at 2–3. Plaintiffs oppose the motion to stay and respond that

Defendants have failed to carry their burden to prove a stay is appropriate. Doc. 32.

Additionally, Plaintiffs contend that Defendants fail to demonstrate they will wholly

prevail on their defenses, as sovereign immunity has been waived by the State of

Florida for breach of contract claims.

                                     DISCUSSION

       Courts have broad discretion in managing their own dockets. Clinton v. Jones,

520 U.S. 681, 706 (1997). Federal Rule of Civil Procedure 26(c) permits a court to stay

discovery if “good cause” is shown by the party seeking the stay. See McCabe v. Foley,

233 F.R.D. 683, 685 (M.D. Fla. 2006). “In deciding whether to stay discovery pending

resolution of a pending motion, the Court inevitably must balance the harm produced

by a delay in discovery against the possibility that the motion will be granted and

entirely eliminate the need for such discovery.” Feldman v. Flood, 176 F.R.D. 651, 652

(M.D. Fla. 1997) (citation omitted). Accordingly, courts may “take a preliminary peek

at the merits of the allegedly dispositive motion to see if on its face there appears to be

an immediate and clear possibility that it will be granted.” Id.

       In support of their motion to stay, Defendants contend that the Eleventh Circuit

routinely grants stays pending resolution of a motion to dismiss. Doc. 30 (citing

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)). Defendants
                                            3
Case 8:20-cv-01665-CEH-AAS Document 44 Filed 12/07/20 Page 4 of 6 PageID 391




add that good cause exists for the requested stay because (1) their motion to dismiss is

potentially case-dispositive; and (2) proceeding with discovery would impose

unnecessary expenses for the parties and waste scarce judicial resources. And even if

the entire motion to dismiss is not granted, Defendants submit that a ruling on the

motion to dismiss will narrow the issues and eliminate the need for some discovery.

      The Court finds Defendants’ arguments to be unpersuasive. First, Defendants

are incorrect that discovery is repeatedly stayed by courts pending the resolution of a

motion to dismiss. In support of their position, Defendants rely on the Eleventh

Circuit’s opinion in Chudasama v. Mazda Motor Corp., 123 F.3d 1353 (11th Cir. 1997).

The Court, however, disagrees that Chudasama stands for such a broad proposition.

See Koock v. Sugar & Felsenthal, LLP, No. 8:09-cv-609-T-17EAJ, 2009 WL 2579307, at

*2 (M.D. Fla. Aug. 19, 2009) (Jenkins, M.J.) (“The holding in Chudasama does not

establish the general rule that discovery should not proceed while a motion to dismiss

is pending.”); In re Winn Dixie Stores, Inc. Erisa Litig., No. 3:04-cv-194-J-33MCR, 2007

WL 1877887, at *2 (M.D. Fla. June 28, 2007) (Covington, J.) (noting that Eleventh

Circuit case law, including Chudasama and its progeny, does not support “the implicit

contention that discovery should be stayed whenever a defendant files a motion to

dismiss.”). Indeed, “motions [to stay discovery] are not favored because when

discovery is delayed or prolonged it can create case management problems which

impede the Court’s responsibility to expedite discovery and cause unnecessary

litigation expenses and problems.” Feldman, 176 F.R.D. at 652; see also M.D.

Discovery (2015) §1(E)(4) (“Normally, the pendency of a motion to dismiss . . . will
                                           4
Case 8:20-cv-01665-CEH-AAS Document 44 Filed 12/07/20 Page 5 of 6 PageID 392




not justify a unilateral motion to stay discovery pending resolution of the dispositive

motion.”).

       Second, having taken a “preliminary peek” at the merits of Defendants’ motion

to dismiss, the Court cannot conclude that there is a “clear possibility” that the motion

will be granted in its entirety. Although the Court makes no finding at this time as to

the ultimate merits of the motion, it appears that some of Defendants’ arguments may

be premised on drawing inferences from the allegations that are not favorable to

Plaintiffs, which is the incorrect standard of law on a motion to dismiss, see Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (for purposes of a motion to dismiss the court must

take all of the factual allegations in the complaint as true, but is not bound to accept

as true a legal conclusion). Moreover, even were the Court to grant the motion to

dismiss in its entirety, dismissal likely would not be with prejudice. Therefore, the

resolution of the motion to dismiss likely will not be truly case dispositive. This fact

militates against granting the requested stay. See, e.g., Williams v. Educ. Credit Mgmt.

Corp., Case No. 14–cv–1254, 2015 WL 493767, at *2 (M.D. Fla. Jan. 14, 2015)

(denying a motion to stay discovery pending resolution of a motion to dismiss where

“it appears likely that this case will proceed regardless of the specifics of this Court’s

order on [the] motion to dismiss”).

       Finally, Defendants have offered only conclusory statements regarding the

potential costs of discovery, while failing to identify any specific reason why allowing

discovery to proceed in this particular case would be unduly burdensome. Moreover,

in support of their assertion that Plaintiffs will not be prejudiced by a stay of discovery,
                                             5
Case 8:20-cv-01665-CEH-AAS Document 44 Filed 12/07/20 Page 6 of 6 PageID 393




Defendants state simply that “[P]laintiffs will still have time for adequate discovery”

after a ruling on the motion. Doc. 30 at 4. To the contrary, however, a delay in

discovery may unfairly prevent Plaintiffs from prosecuting their case in a timely

manner.

      Accordingly, for the reasons stated above, it is hereby:

      ORDERED:

      1.     Defendants’ Motion to Stay Discovery Pending Ruling on Dispositive

Motion (Doc. 30) is DENIED.

      DONE AND ORDERED in Tampa, Florida on December 7, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                          6
